Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-15, 17-18, and 20 are allowed.

Response to Arguments
Applicant’s arguments filed 07/14/2022 have been fully considered. Applicant argues Sankar fails to teach: “identifying one of the plurality of switches to process an electronic message based on a unique identifier that uniquely identifies a transaction to which the message is directed”. Applicant’s arguments are not persuasive as Sankar is not relied upon to disclose the contested features. 
Applicant argues the prior art fails to teach or suggest the “self identification” of a switch, (e.g. where the switch identifies itself to process the packet). However, Sankar discloses the identifying a switch from a group of switches to process a message (¶ 4, 16, 18, 32, identification of switch to process message; switches are included; identification process includes hashing function). 
Claim 1 recites a process where a single switch is identified (“identifying, by the first switch, one of the plurality of switches to process the electronic message”). After one of the plurality of switches is identified an additional process occurs in response to whether the identified switch is the first switch or the second switch. For example, if the second switch is identified the first switch forwards the message to the second switch.
Because only one switch is identified in the identification step only one of the following steps of the method occur: 1) in response to the first switch being the identified one of the plurality of switches, processing, by the first switch, the electronic message; and 2) in response to a second switch of the plurality of switches being the identified one of the plurality of switches, forwarding, by the first switch, the electronic message to the second switch for processing. 
Sankar discloses: in response to a second switch of the plurality of switches being the identified one of the plurality of switches, forwarding, by the first switch, the electronic message to the second switch for processing (¶ 16, 19-20, 25, 32, 53-56, identification of second switch and forwarding message to second switch).
With regards to claim 8, applicant argues the prior art fails to teach or suggest “updating the state of the transaction in the database includes updating a total number of electronic messages received and generated with regard to the transaction”. However, Stridh discloses updating the state of transactions including total messages as an orchestrator element determines a count of sub-transactions, i.e. messages. Paragraph sixty-nine further discloses that a global transaction must have at least two transactions. 

 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070243935 to Huizinga in view of US 20130343386 to Sankar



Regarding claim 1,
Huizinga teaches a method for receiving electronic messages from a financial institution in a system that comprises a plurality of switches configured to communicate with one another, the method comprising: 
receiving, at a first switch of the plurality of switches, an electronic message for a transaction (fig. 4, ¶ 76, receiving electronic message at switch), (abstract, ¶ 16, 19, receiving transaction message), the electronic message including a unique identifier that uniquely identifies the transaction (¶ 205, 211, unique identifiers for message).

Huizinga fails to teach, but Sankar teaches:

identifying, by the first switch, one of the plurality of switches to process the electronic message based on the unique identifier* (¶ 4, 16, 18, 32, identification of switch to process message; switches are included; identification process includes hashing function); 

in response to the first switch being the identified one of the plurality of switches, processing, by the first switch, the electronic message (¶ 19-20, 25, 53-56, identification of switch and processing message); and 

in response to a second switch of the plurality of switches being the identified one of the plurality of switches, forwarding, by the first switch, the electronic message to the second switch for processing (¶ 16, 19-20, 25, 32, 53-56, identification of second switch and forwarding message to second switch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Sankar. The motivation to do so is that the teachings of Huizinga would have been advantageous in terms improving application performance and decreasing network congestion (Sankar, ¶ 15). *It is noted that a predictable result of Huizinga and Sankar is the identification “based on the unique identifier” because Huizinga’s messages include unique identifier and Sankar disclose the identification of switches based on hashing the message. 



Regarding claim 4, 
Huizinga teaches:
wherein the plurality of switches comprises a first set of switches, including the first and second switches, located at a first location and connected to a first database and a second set of switches located at a second location and connected to a second database (abstract, fig. 4, first and second databases, first and second switch locations).

Regarding claim 5, 
Sankar teaches:
in response to the second switch being the identified one of the plurality of switches to which the electronic message is to be forwarded and the second switch being not operational for processing the electronic message, either: forwarding, by the first switch, the electronic message to a third switch of the first set of switches for processing of the electronic message; or processing, by the first switch, the electronic message (¶ 37-39, 55, failure detection and message forwarding). Motivation to include Sankar is the same as presented above.

Regarding claim 6, 
Sankar teaches:
in response to the second switch being the identified one of the plurality of switches to which the electronic message is to be forwarded and the second switch being not operational and no other switch of the first set of switches being operational for processing the electronic message, either: forwarding, by the first switch, the electronic message to a switch of the second set of switches for processing of the electronic message; or processing, by the first switch, the electronic message (¶ 20, 34-36, 40, 54, non-operational switch detection and subsequent processing). Motivation to include Sankar is the same as presented above.

Regarding claim 19, 
Sankar teaches:

wherein the processing circuitry is further configured, when the hashing function identifies the second switch and the second switch is not operational for processing the electronic message, to either: forwarding the electronic message to a third switch disposed at a different location from the switch and the second switch for processing of the electronic message, or process the electronic message (¶ 37-39, 55, failure detection and message forwarding). Motivation to include Sankar is the same as presented above.

Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huizinga and Sankar in view of US 20150120531 to Stridh.

Regarding claim 7,  
Sankar fails to teach: in response to the first switch being the identified one of the plurality of switches, updating, by the first switch, a state of the transaction in a database, based on processing of the electronic message by the first switch. However Stridh teaches updating a state of the transaction in a database based on processing of an electronic message (¶ 65, updating database with state of transactions. See also ¶ 20-21, 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Stridh’s processing with Sankars switch system. The motivation to do so is that the teachings of Stridh would have been advantageous in terms of providing a reliable method of executing transactions (Stridh, ¶ 12-16, 58-60).

Regarding claim 8,  
Huizinga fails to teach but Stridh teaches:
wherein updating the state of the transaction in the database includes updating a total number of electronic messages received and generated with regard to the transaction (¶ 69, global transactions must have plural sub transactions; see also ¶ 54; orchestrator determines count of sub transactions). Motivation to include Stridh is the same as presented above.





Regarding claim 9,  
Sankar teaches:
wherein updating the state of the transaction in the database further includes identifying, in the database, the transaction as complete when the total number of electronic messages received and generated with regard to the transaction satisfies a threshold value (¶ 65, updating database with state of transactions; indication of complete transaction upon threshold - ¶ 54, threshold for transaction completion: “There are two sub transactions involved that must be carried out…”). Motivation to include Stridh is the same as presented above. 

Regarding claim 10, 
Sankar teaches:
receiving, by the second switch, the electronic message from the first switch, in response to the second switch being the identified one of the plurality of switches (¶ 16, 19-20, 25, 32, 53-56, identification of second switch and forwarding message to second switch). Motivation to include Sankar is the same as presented above.
Sankar fails to teach but Stridh teaches: 
updating, the state of the transaction in the database, based on processing of the electronic message (¶ 31, 54, 65). Motivation to include Stridh is the same as presented above. 

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445